TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00297-CR



                              Raymond Lawrence Scott, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR21,864, HONORABLE ED MAGRE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After the trial court denied his motion to suppress evidence, Raymond Lawrence Scott

pleaded guilty to the charge of murder. See Tex. Penal Code Ann. § 19.02 (West 2003). The

trial court assessed punishment at twenty years in prison.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by demonstrating that the only arguable contentions that might support the appeal are

ultimately without merit. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson

v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Affirmed

Filed: June 3, 2010

Do Not Publish




                                                 2